DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the application filed on 10/29/2019. Claims 1-14 are presented in the case. Claim 1 is an independent claim.

Priority
Applicant's claim for the benefit of a prior-filed U.S. Provisional Patent application serial number 62/752,202 filed on October 29, 2018 is acknowledged.

Information Disclosure Statement
The information disclosure statement submitted on 10/29/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2 and 5 are objected to because of the following informalities:
Claim 2, line 30 is missing a ‘;’.
Claim 5, line 29 is missing a ‘;’.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, US 2018 / 0314707 A1, in view of Alharayeri, US 2018 / 0070208 A1.

Regarding independent claim 1, Nguyen teaches a method of searching and sharing of virtual business cards (Abstract), the method comprises the steps of:
(A) providing a plurality of user accounts managed by at least one remote server (Fig. 1, 18, 20, 24; [0026]; [0036]; [0042]-[0043]; [0050] describes servers 18, 20 maintain and use user data and user profiles of subscribed users; [0031] describes data store 24 for storing user information and receiving instructions from the application server 18 and obtain, update, or process data), wherein each user account is associated with a corresponding personal computing (PC) device (Fig. 1, 12, 14; [0020] “User 12 has a portable electronic computing device 14 such as a smart phone, tablet, laptop, or notebook computer”), and wherein each user account includes a virtual business card (Fig. 3, Profile; [0043] user's profile (i.e. virtual business card) includes the user's name, age, interests, etc. For business users, one could include the company name, position, etc.);
(B) prompting each user account to enter a user search inquiry with the corresponding PC device ([0036] “When a user activates the application or program code on a user device, it sends a signal to a server computing device. The server computing device contains user data that identifies the first user and the user-defined proximity radius”; Fig. 2, “Search for People”; [0037] “Locating other users here means that the system performs a search in the system using an algorithm to find other active users, map users, in a region and calculate the distance between these users and the app user using their location coordinates”);
(C) relaying the user search inquiry from the corresponding PC device of at least one arbitrary account to the remote server, if the user search inquiry is entered by the arbitrary account, wherein the arbitrary account is any account from the plurality of user accounts ([0035]-[0036] describes upon user signing in, the servers receive notification, device’s location coordinates and use these information to locate other users who are within the proximity set by the app user);
(D) executing the user search inquiry with the remote server by identifying a plurality of matching accounts from the plurality of user accounts ([0036] “The system retrieves the position of the first user from the user device directly or from a global positioning system server. The server also includes locale information. Local information is information about the area around the user, such as a building or map. This will more than likely involve accessing a location server computing device to retrieve geographic information relating to the locale including a map either at that point or having been 
Nguyen does not explicitly disclose
(E) prompting the arbitrary account to send an access request to at least one specific account with the corresponding PC device, wherein the specific account is from the plurality of matching accounts;
(F) prompting the specific account to accept or reject the access request with the corresponding PC device; and
(G) granting the arbitrary account access to the virtual business card of the specific account with the remote server, and granting the specific account access to the virtual business card of the arbitrary account with the remote server, if the access request is accepted by the specific account.
However, in the same field of endeavor, Alharayeri teaches 
providing a plurality of user accounts managed by at least one remote server ([0050] describes user accounts are created upon user requests from devices with a server. New users can create a new user profile by selecting information he/she wishes to exchange as part of electronic coordinates (EC) (i.e. a virtual business card) which they want to transmit along with an invitation to connect with other users; [0051] describes user profiles are stored on in a web database of the server and their contacts or EC files may also be stored on the devices or other networking servers in the web database. The server may periodically synchronize the information related to user profile and contacts from the communication devices and the other networking servers, for ensuring that the updated information is stored in the web database of the server);
(E) prompting the arbitrary account to send an access request to at least one specific account with the corresponding PC device, wherein the specific account is from the plurality of matching accounts (Fig. 7; [0098] Figure on the left illustrates an alert to BOB’s device 102-1 (i.e. device associated with an arbitrary account) that JOHN’s device 102-2 (i.e. device associated with a specific account) is in spatial proximity of the BOB's device 102-1. BOB's device 102-1 may present a message that “JOHN's device 102-2 has CSA 302 and therefore would you wish to exchange EC?”);
(F) prompting the specific account to accept or reject the access request with the corresponding PC device (Fig. 7; [0098] Figure on the right illustrates John's device 102-2 may present a message that “BOB would like to exchange EC”. John is given an option to accept or reject the request); and
(G) granting the arbitrary account access to the virtual business card of the specific account with the remote server, and granting the specific account access to the virtual business card of the arbitrary account with the remote server, if the access request is accepted by the specific account ([0098] describes the invitation to connect including user profile. Once the users (BOB and John) provide a positive feedback in response to the message displayed on their devices, their devices 102-1 and 102-2 may establish a short-range wireless connection to exchange contact details or EC; Fig. 2A, 202; [0065] illustrates a social electronic coordinates (EC) card or profile (i.e. a virtual business card)).


Regarding dependent claim 2, the combination of Nguyen and Alharayeri teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Nguyen further teaches
providing a global positioning system (GPS) module for the corresponding PC device (Fig. 1, 140; [0035]);
retrieving a current location of each user account from the GPS module of the corresponding PC device to the remote server ([0035] “When the user activates, or launches, program code associated with the application discussed in these embodiments, the program code coordinates the device's location devices such as the GPS, Wi-Fi, Bluetooth, and a third-party Indoor Location API to determine the current location of the device and the user, which is transmitted to one or more application servers 18”);
describes when a user activates the application or program code on a user device, it sends a signal to a server computing device. The server computing device contains user data that identifies the first user and the user-defined proximity radius. The system retrieves the position of the first user from the user device directly or from a global positioning system server. The system then determines other users in the community of users that have positions within the user-defined proximity; [0037] “Locating other users here means that the system performs a search in the system using an algorithm to find other active users, map users, in a region and calculate the distance between these users and the app user using their location coordinates.”); and
designating the plurality of proximal accounts as the plurality of matching accounts with the remote server during step (D) ([0037] “The system then checks against the privacy settings of all the users in the proximity to make sure they want to be exposed in that proximity before sending them to the app user. The system also checks the app user's filters to ensure that only users that match the app users' filters criteria will be sent to the app user.”).

 dependent claim 3, the combination of Nguyen and Alharayeri teaches all the limitations as set forth in the rejection of claim 2 that is incorporated. Nguyen further teaches
prompting the arbitrary account to input the desired search radius with the corresponding PC device before step (D) (Fig. 7; [0010]; [0046] shows a screen of a setting to adjust the proximity radius); and
relaying the desired search radius from the corresponding PC device of the arbitrary account to the remote server, if the desired search radius is inputted by the arbitrary account ([0036] describes the server contains user data that identifies a user and the user-defined proximity radius. Therefore, the server is updated with any adjustment to a user’s proximity radius).

Regarding dependent claim 4, the combination of Nguyen and Alharayeri teaches all the limitations as set forth in the rejection of claim 2 that is incorporated. Nguyen further teaches
compiling the current location of each proximal account into a nearby user graphic with the remote server ([0036] “The server also includes locale information. Local information is information about the area around the user, such as a building or map. This will more than likely involve accessing a location server computing device to retrieve geographic information relating to the locale including a map either at that point or having been previously accessed. The system then determines other users in the community of users that have positions within the user-defined proximity …”; [0037] “Locating other users here means that the system performs a search in the system 
outputting the nearby user graphic with the corresponding PC device of the arbitrary account ([0036] “… This information is then displayed on a user interface on the user device of the first user, the other users superimposed on a map of the locale”; Fig. 2; [0041] shows an example of a map where a user (“You”) is surrounded by other users using the application. The user can see that one identified user, JS, is nearby and another user, SE is in the proximity of the user).

Regarding dependent claim 9, the combination of Nguyen and Alharayeri teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Nguyen further teaches
retrieving contact information and business information for each user account with the corresponding PC device (Fig. 3; [0043] contact information such as user's name, age, interests, etc and business information such as the company name, position, etc can be retrieved from user’s profile);
relaying the contact information and the business information for each user account from the corresponding PC device to the remote server ([0040]; [0042] describes all the information goes through the network and the application server); and
compiling the contact information and the business information into the virtual business card for each user account with the remote server ([0042] describes only certain information selected by the user can be exposed to other users).

 dependent claim 11, the combination of Nguyen and Alharayeri teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Nguyen further teaches
providing a communication platform managed by the remote server (Fig. 12, Chat; [0052]; Fig. 13; [0016] illustrates a messaging communication platform);
prompting the arbitrary account and the specific account to initiate a line of communication with the corresponding PC device (Fig. 3; [0043] “At the bottom of the profile window, there are choices for sending a connection request, shown as the sideways semicolon, sending a message”; Fig. 12; [0052] “When the You user wants to connect with one of the users with whom the user shares a connection, the You user can select the person by tapping their icon and the You user will see that user's profile. This is shown in FIG. 12. The two users can use messaging within the application to allow communication without necessarily sharing other information that the users wish to keep private for now.”); and
establishing the line of communication between the arbitrary account and the specific account through the communication platform, if the line of communication is initiated by the arbitrary account and the specific account (Fig. 13; [0016] illustrates a messaging communication platform).

Regarding dependent claim 12, the combination of Nguyen and Alharayeri teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Alharayeri further teaches
illustrates other social networks);
prompting each user account to share the virtual business card through the third-party server with the corresponding PC device ([0069] prompt the user to enter the login credentials for other social networks); and
granting the third-party server access to the virtual business card of the arbitrary account with the remote server, if the virtual business card is selected to be shared through the third-party server by the arbitrary account ([0070] “from the other social networks linked onto the service of the server 104, the server 104 may import contacts into an EC master database maintained for the user of the communication device 102-1. Such imported contacts may be synchronized regularly or periodically with the updated profile related information from the linked other social networks, so as to maintain an up-to-date EC master database of EC files or cards.”).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, in view of Alharayeri as applied in claim 1, further in view of Cha, US 2016/0092918 A1.

Regarding dependent claim 5, the combination of Nguyen and Alharayeri teaches all the limitations as set forth in the rejection of claim 1 that is incorporated.
Nguyen further teaches
providing a GPS module for the corresponding PC device (Fig. 1, 140; [0035]);

The combination of Nguyen and Alharayeri does not explicitly disclose
comparing a specified location of the arbitrary account to the current location of each user account with the remote server in order to identify a plurality of proximal accounts from the plurality of user accounts, wherein the current location of each proximal account is located within a desired search radius of the arbitrary account, and wherein the desired search radius is centered around the specified location; and
designating the plurality of proximal accounts as the plurality of matching accounts with the remote server during step (D).
However, in the same field of endeavor, Cha teaches
comparing a specified location of the arbitrary account to the current location of each user account with the remote server in order to identify a plurality of proximal accounts from the plurality of user accounts, wherein the current location of each proximal account is located within a desired search radius of the arbitrary account, and wherein the desired search radius is centered around the specified location (Fig. 3A; [0043] describes a user has requested information on certain announcements situated within a given geographic proximity, i.e., 5 miles, of a current location 300, which may represent the user's current location based on, for example, GPS-enabled locating of the user terminal, as described above. Announcements relevant to the user request may thus be displayed on the screen if they are within the designated physical proximity to the user's current location 300 … the user may also specify their location by, for example, entering a current address or GPS coordinate … It is further noted that the user may enter a different location than their actual location. This may be beneficial if, for example, the user wishes to receive announcements related to promotions for stores near a destination they will be traveling to later); and
designating the plurality of proximal accounts as the plurality of matching accounts with the remote server during step (D) ([0042] describes Announcements relevant to the user request may thus be displayed on the screen if they are within the designated physical proximity to the user's current location 300).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of allowing the user to specify a location by entering a location address to request information on certain announcements situated within a given geographic proximity as suggested in Cha into Nguyen and Alharayeri’s system because both of these systems are addressing searching interested entities within a particular location. This modification would have been motivated by the desire to give user options to enter a specific address to search for interested entities within a desired search radius of the specified location.

 dependent claim 6, the combination of Nguyen, Alharayeri and Cha teaches all the limitations as set forth in the rejection of claim 5 that is incorporated. Nguyen further teaches
prompting the arbitrary account to input the desired search radius with the corresponding PC device before step (D) (Fig. 7; [0010]; [0046] shows a screen of a setting to adjust the proximity radius); and
relaying the desired search radius from the corresponding PC device of the arbitrary account to the remote server, if the desired search radius is inputted by the arbitrary account ([0036] describes the server contains user data that identifies a user and the user-defined proximity radius. Therefore, the server is updated with any adjustment to a user’s proximity radius).

Regarding dependent claim 7, the combination of Nguyen, Alharayeri and Cha teaches all the limitations as set forth in the rejection of claim 5 that is incorporated. Cha further teaches
prompting the arbitrary account to input the specified location with the corresponding PC device before step (D) ([0043] the user may also specify their location by, for example, entering a current address or GPS coordinate … It is further noted that the user may enter a different location than their actual location. This may be beneficial if, for example, the user wishes to receive announcements related to promotions for stores near a destination they will be traveling to later); and
relaying the specified location from the corresponding PC device of the arbitrary account to the remote server, if the specified location is inputted by the arbitrary account describes server searches and displays only announcements relevant to the user's request based on the specified location).

Regarding dependent claim 8, the combination of Nguyen, Alharayeri and Cha teaches all the limitations as set forth in the rejection of claim 5 that is incorporated. Cha further teaches
compiling the current location of each proximal account into a nearby user graphic with the remote server (Fig. 3A; [0044]-[0045] describes server searches and displays only announcements relevant to the user's request based on the specified location); and
outputting the nearby user graphic with the corresponding PC device of the arbitrary account (Fig. 3A; [0044]-[0045] describes server searches and displays only announcements relevant to the user's request based on the specified location).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, in view of Alharayeri as applied in claim 1, further in view of Alharayeri (hereinafter Alharayeri550), US 2015/0099550 A1.

Regarding dependent claim 10, the combination of Nguyen and Alharayeri teaches all the limitations as set forth in the rejection of claim 1 that is incorporated.
The combination of Nguyen and Alharayeri does not explicitly disclose
prompting each user account to enter at least one card customization edit with the corresponding PC device;

applying the card customization edit to the virtual business card of the arbitrary account with the remote server.
However, in the same field of endeavor, Alharayeri550 teaches
prompting each user account to enter at least one card customization edit with the corresponding PC device (Fig. 1; [0051] depicts a sign-up screen where the user provides information by filling out an on-line profile, including uploading graphics or pictures; Fig. 3; Step 1; [0057]-[0058]);
relaying the card customization edit from the corresponding PC device of the arbitrary account to the remote server, if the card customization edit is entered by the arbitrary account (Fig. 3; Step 1 shows during the setup, contact information provided including Mobile phone number, Photo and additional information such as social networks profiles); and
applying the card customization edit to the virtual business card of the arbitrary account with the remote server (Fig. 3, Step 4; [0061] “the server provides the mobile device with a copy of the member's social card and account information. Thereafter, the user may update, replace, revise the social card or personal attribute information, modify, hide or publish profile information (at the server) as contained in the user's contact information, e.g., the information contained in the user's Vcard which may be sent when the user accepts, or a discovered user accepts an invitation to exchange contact information”).
.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, in view of Alharayeri as applied in claim 1, further in view of Jain et al. (hereinafter Jain), US 2011/0185029 A1.

Regarding dependent claim 13, the combination of Nguyen and Alharayeri teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. The combination of Nguyen and Alharayeri does not explicitly disclose
providing a plurality of calendar reminders for each user account;
tracking a current date-and-time for each user account with the corresponding PC device; and
executing at least one specific reminder with the corresponding PC device of the arbitrary account, if the specific reminder matches the current date-and-time, wherein the specific reminder is from the plurality of calendar reminders of the arbitrary account.
However, in the same field of endeavor, Jain teaches
A PIM record, such as calendar PIM record 110, may optionally include subject information 111, location data 112, date and time information 113, a time based reminder setting 114, and a list of attendees 115; Fig. 7, 750; [0057] depicts the first remote database 750 includes PIM records associated with the first portable electronic device 720, the PIM records represented by first PIM record 760 and second PIM record 770; Fig. 8; [0059] depicts a system operable to identify PIM records for a plurality of portable electronic devices. The second remote database 850 includes PIM records associated with the second portable electronic device 820);
tracking a current date-and-time for each user account with the corresponding PC device (Fig. 4; 110; [0046] describes an example where User, David, carries a portable electronic device having access to PIM records, including calendar PIM record 110 and task PIM record 150. In this example, calendar PIM record 110 may represent a scheduled conference call, and includes a time based reminder setting 114); and
executing at least one specific reminder with the corresponding PC device of the arbitrary account, if the specific reminder matches the current date-and-time, wherein the specific reminder is from the plurality of calendar reminders of the arbitrary account ([0046] A trigger condition occurs when the time based reminder associated with the time based reminder setting 114 is presented to David by David's portable electronic device. David's portable electronic device may present a 15 minute reminder of a meeting about to begin).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of managing  into Nguyen and Alharayeri’s system. This modification would have been motivated by the desire of providing a convenient solution for a user to access PIM records from a plurality of electronic devices, including a portable electronic device (Jain, [0002]).

Regarding dependent claim 14, the combination of Nguyen, Alharayeri and Jain teaches all the limitations as set forth in the rejection of claim 13 that is incorporated.
Jain further teaches 
prompting each user account to enter at least one new reminder with the corresponding PC device ([0002] “PIM records may be generated through an input portion of the portable electronic device”); and
appending the new reminder into the plurality of calendar reminders for the arbitrary account with the corresponding PC device, if the new reminder is entered by the arbitrary account ([0002] “PIM records accessible to a portable electronic device may be stored in memory of the portable electronic device or in one or more servers accessible by the portable electronic device via a network”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134.  The examiner can normally be reached on M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143